IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 PROTECT PT,                                    :   No. 247 WAL 2020
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
 PENN TOWNSHIP ZONING HEARING                   :
 BOARD AND OLYMPUS ENERGY LLC,                  :
                                                :
                     Respondents                :
 PROTECT PT,                                    :   No. 248 WAL 2020
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
 PENN TOWNSHIP ZONING HEARING                   :
 BOARD AND OLYMPUS ENERGY LLC ,                 :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


   (1) Whether the Commonwealth Court’s opinion conflicts with the Court’s previous
       application of the capricious disregard of evidence standard and creates an
       issue of such substantial public importance as to require prompt and definitive
       resolution by this Honorable Court?
(2) Whether the Commonwealth Court’s failure to meaningfully evaluate the
    cumulative impacts of developing multiple unconventional natural gas wells in
    close proximity to residential neighborhoods creating high probability of
    adverse, abnormal or detrimental effects on public health, safety and welfare
    and significantly altering the character of the community was an abuse of
    discretion which creates a question of first impression of such public
    importance which requires this Honorable Court’s prompt and definitive
    resolution?




                    [247 WAL 2020 and 248 WAL 2020] - 2